COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00385-CV


IN RE DARRELL WAYNE PHILLIPS                                              RELATOR


                                      ------------

                           ORIGINAL PROCEEDING
                          TRIAL COURT NO. 0557784D

                                      ------------

                         MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied.2 Accordingly, relator’s petition for writ of

mandamus is denied.

                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MEIER, JJ.

DELIVERED: December 12, 2014

      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
       The court has also considered relator’s request for appointed counsel.
Relator’s request for appointed counsel is denied.